Proceeding pursuant to CPLR article 78 to compel the respondents to authorize petitioner’s reimbursement for certain expenditures claimed to have resulted from his defense of an indigent criminal defendant pursuant to article 18-B of the County Law, and to *795direct that such payment be made to him. Petition denied and proceeding dismissed, on the merits, without costs or disbursements. Petitioner seeks reimbursement of moneys he paid in defense of what was, in effect, a legal malpractice action brought against him by an indigent criminal defendant to whose case he was assigned pursuant to article 18-B of the County Law. Such reimbursement would be for expenses personally incurred by counsel rather than on behalf of his client. We find no authorization in section 722-b of the County Law for the payment which petitioner seeks (see 1978 Opns St Comp 78-850). Accordingly the relief sought must be denied and the proceeding must be dismissed. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.